Citation Nr: 1533486	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a right pelvis fracture.  

2. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 30-day abeyance period for the submission of additional evidence.  That time period lapsed; additional evidence, including a private medical opinion, was received with a waiver of RO initial consideration.  


FINDINGS OF FACT

1. The Veteran's degenerative arthritis of the lumbar spine is reasonably shown to be related to his service/injury therein.  

2. It is not shown that the Veteran has, or during the pendency of the claim has had, a right ear hearing loss disability by VA standards.  

3. The Veteran's sensorineural hearing loss (SNHL) in the left ear was not manifested in service or within the first postservice year; and the preponderance of the evidence is against a finding that his left ear hearing loss is related to his service/noise exposure therein.  



CONCLUSIONS OF LAW

1. Service connection for degenerative arthritis of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2. Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

3. Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  Inasmuch as service connection for degenerative arthritis of the lumbar spine is being granted, there is no reason to belabor the impact of the VCAA on that matter, as any notice defect or duty to assist failure is harmless.  By correspondence dated in August and October 2011, VA notified the Veteran of the information needed to substantiate his claim of service connection for bilateral hearing loss, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2015 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for bilateral hearing loss and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  He was afforded a 30-day abeyance period for submission of additional evidence; that time period lapsed, and additional evidence was received.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA audiology examination in September 2011.  The Board finds the examination report adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of service connection for bilateral hearing loss, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Low Back 

The Veteran seeks service connection for a low back disability as a result of a motor vehicle accident (MVA) in service, and as secondary to service-connected residuals of a right pelvis fracture.  In his hearing testimony and statements, he asserted that he was seen at VA immediately after discharge for complaints of back pain and later developed low back pain in the mid-1990s.  It is not in dispute that the Veteran has degenerative arthritis of the lumbar spine, as such was diagnosed on June 2010 VA examination.  It is also not in dispute that the Veteran sustained a fracture of the superior and inferior pubic rings in a February 1969 MVA.  Regarding the nexus requirement, the record contains a June 2015 private medical opinion from D.L., D.C., and a June 2010 VA examiner's opinion and March 2014 addendum.  

The June 2015 opinion from D.L. noted that the Veteran "has been seen at our office for episodic back and neck complaints since 2008" and that "[d]uring his initial visit, [the Veteran] related a past history of a pelvic fracture that occurred during his time in active service at the age of 18."  While D.L. noted that he "[could] not say with certainty that has been the direct cause of [the Veteran's] spinal complaints."  However, he added "[i]n my professional opinion, I believe that a significant injury at an earlier age would contribute to the increased likelihood of osteoarthritic changes and biomechanical stress and strain to the supporting muscles and joints."  The Board finds D.L.'s opinion probative in this matter because it reflects familiarity with the Veteran's pertinent medical history by the Veteran's current treatment provider and finds that an injury like the Veteran's pelvic fracture would be a causative factor in the development of arthritis.  

The June 2010 VA examiner's opinion and March 2014 addendum essentially indicate that the Veteran's back disability is not related to the injury in service, or the service-connected residuals of a right pelvis fracture.  The examiner cites to the onset of back pain many years after the pelvic fracture in service, the absence of chronic disabling residuals of a pelvic fracture, an active lifestyle and physical jobs postservice, and mild degenerative changes that are not unusual for the Veteran's age.  The Board notes that the VA examiner's opinion is based in part on the inaccurate factual premise that the Veteran does not have any chronic residuals of a pelvis fracture.  An August 2010 rating decision assigned a 10 percent rating for the Veteran's service-connected residuals of a right pelvis fracture based on functional loss, to include weakness, fatigability with use, incoordination, and painful motion.  Additionally, the VA examiner's opinion and addendum are not inconsistent with D.L.'s conclusion that the Veteran's in-service pelvic injury is a contributing factor to the development of degenerative arthritis of the lumbar spine many years later.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that all the requirements for establishing service connection are met, and that service connection for degenerative arthritis of the lumbar spine is warranted.  

Bilateral Hearing Loss

Certain chronic diseases (including SNHL, as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For a disease, like SNHL, explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On November 1967 service entrance examination, the Veteran's ears were normal.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
0
0
0
0
0
Left
0
0
0
5
0






On May 1968 service examination (for profile), the Veteran's ears were normal.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
5
5
5
5
0
Left
5
5
10
15
10






In a May 1968 report of medical history, the Veteran denied hearing loss and ear trouble.  A May 1970 STR shows that the Veteran denied a history of hearing loss.  

On July 1971 service separation examination, the Veteran's ears were normal.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
20
20
5
10
10
Left
20
20
20
30
20






On August 1971 VA examination, it was noted that both of the Veteran's tympanic membranes were chronically scarred, but the examination report is silent for any complaint or finding of hearing loss.  

Private treatment records from Dubuque Internal Medicine show that in February 1996 through December 2009, clinical examinations of the Veteran's ears were normal and his tympanic membranes were intact.  On June 2008 and July 2009 clinical examination, his hearing was grossly normal.  

VA treatment records show that the Veteran's ears were normal on clinical examination in February and April 2010. 

On September 2011 VA examination, the Veteran reported difficulty hearing the television and hearing people on the phone or in person.  The examiner indicated that the change the Veteran had in his hearing threshold in service did not meet the criteria to be considered a disability for VA purposes.  Audiometry revealed that puretone thresholds, in decibels, were:  
      
Hertz

500
1000
2000
3000
4000
Right
15
15
25
30
30
Left
20
15
35
40
45





Speech recognition (by Maryland CNC word list) was 94 percent in each ear.  The diagnosis was SNHL in each ear.  The examiner opined that the Veteran's hearing loss is not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner explained that all service audiology examinations "show hearing that is within normal limits bilaterally, except a slight threshold drop in the left ear at 3000 Hz on the 7/31/71 exam."  Thus, the examiner concluded that his hearing was "essentially within normal limits bilaterally upon separation from service."  

The examiner also noted that the Veteran has worked several jobs postservice that involved "excessive noise exposure:  Flexsteel furniture factory for 3 months, Dubuque meat packing plant for about 30 years, and currently Eagle Window and Door Factory."  He acknowledged that the Veteran reported that he wore hearing protection whenever required, however, he stated that "the excessive noise in these environments still could have caused some noise exposure issues."  He concluded that "the worsening of high frequency thresholds since service separation is more likely due to his history of postservice occupational noise exposure."  

At the May 2015 hearing, the Veteran testified that he was exposed to aircraft engine noise, without hearing protection, from the jets taking off and landing near the building where he worked while serving in Thailand during the Vietnam War.  He stated that he had noise exposure with mandatory hearing protection during his postservice employment at a furniture factory, a window and door factory, and at a meat packing plant for 30 years.  

As to the claim of service connection for right ear hearing loss, a threshold requirement for substantiating any claim of service connection is that there must be competent evidence of the presence of the disability for which service connection is sought.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without evidence of a current disability there is no valid claim of service connection.  Under 38 C.F.R. § 3.385, specific audiometric testing is required to establish a hearing loss disability for VA compensation purposes.  While the Veteran may be competent to observe that he has difficulty hearing in the right ear, he is not competent to establish by his own observation that he has a right ear hearing loss disability, because under the governing regulation (38 C.F.R. § 3.385) that requires audiometric testing.  He has not identified or submitted any other testing that shows a right ear hearing loss disability.  

The evidence does not show that the Veteran has, or at any time during the pendency of the claim has had, a right ear hearing loss disability.  Although the September 2011 VA examiner diagnosed right ear SNHL, audiometric testing at that time did not reveal a hearing loss disability under 38 C.F.R. § 3.385.  Accordingly, the threshold legal requirement for establishing service connection for a right ear hearing loss disability (i.e., competent evidence of a current disability) is not met; service connection for a right ear hearing loss disability is not warranted.  

Regarding service connection for left ear hearing loss, it is not in dispute that the Veteran has a left ear hearing loss disability, as left ear SNHL was diagnosed and shown by audiometry on September 2011 VA examination.  The Veteran asserts that he was exposed to noise from the engines of jet aircraft taking off and landing near the building where he worked while serving during the Vietnam War.  It may reasonably be conceded, based on his testimony about the conditions of his service, that he had noise trauma from jet aircraft engines in service.  What he must still show to establish service connection for a left ear hearing loss disability is evidence of a nexus between such disability and his service/noise trauma therein.  

The Veteran asserts that he has had left ear hearing loss since service.  He is competent to report such observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's hearing loss disability was not shown in service or for many years thereafter.  The Veteran is competent to indicate that his hearing gradually declined following service.  However, his separation examination showed normal hearing.  To the extent the Veteran is claiming that hearing loss began in service and continued since that time, the Board finds that the audiogram at service separation, deemed "essentially within normal limits bilaterally" by the VA examiner, outweighs this assertion.  Further, as noted above, the Veteran did not complain of or seek treatment for hearing loss until many year after his separation from service. The Board finds that this lengthy period without treatment weighs heavily against the credibility of the Veteran's assertion of continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Finally, the VA examiner has identified intercurrent noise exposure at his various post-service jobs.

Additionally, the evidence does not show a left ear hearing loss disability within the first postservice year.  Although the VA examination noted scarring of the left ear tympanic membrane, subsequent clinical evaluations of the left ear by private and VA providers were essentially normal.  The initial postservice finding of a left ear hearing loss disability was on September 2011 VA examination (more than 40 years postservice).  Consequently, service connection for a left ear hearing loss disability on the basis that it became manifest in service and persisted is not warranted.  As left ear SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

In the absence of a showing of onset in service and continuity thereafter, the analysis turns to whether the Veteran's left ear hearing loss disability may somehow otherwise be related to his service.  Whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  The Veteran's lay statements that his hearing loss is related to his service/noise trauma therein are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical literature), and are not probative evidence in this matter.  

The only competent and credible evidence that addresses the matter of a nexus between the Veteran's left ear hearing loss and his service is in the September 2011 VA examiner's opinion.  She opined that the Veteran's left ear hearing loss disability was unrelated to his service/noise trauma therein.  The examiner cited to findings of essentially normal hearing loss on the Veteran's service entrance and separation examinations and pointed to alternate etiology (many years of postservice occupational noise exposure despite use of hearing protection) for the left ear hearing loss.  The examiner noted the "slight threshold drop" in the left ear at 3000 Hz on the July 1971 separation examination report, and opined that such finding was essentially within normal limits.  The Board finds the September 2011 VA examiner's opinion to be probative evidence in this matter, as it reflects familiarity with the entire record and cites to clinical data that supports the conclusion.  Accordingly, the preponderance of the evidence is against a finding of a nexus between the Veteran's left ear hearing loss disability and his service/noise trauma therein.  

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a hearing loss disability in either ear; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.  

The appeal seeking service connection for a hearing loss disability in either ear is denied.  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


